                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO
ANDREW NUNEZ,
                        Plaintiffs,
vs.                                                                  2:19-cv-00063-KG-LF


NEW MEXICO CORRECTIONS DEPARTMENT,
an agency of the State of New Mexico,
CORRECTIONAL PROPERTIES TRUST,
a Florida based real estate investment trust,
GEO CORRECTIONS AND DETENTION, LLC
a foreign limited liability company,
GREGG MARCANTEL, a former Secretary of
New Mexico Corrections Department,
DAVID JABLONSKI, Secretary of New Mexico
Corrections Department,
RAYMOND SMITH, Warden of Lea County
Correctional Facility,
ROSE BOBCHACK, Director of Probation and Parole
Division of New Mexico Corrections Department,
JANE DOE, classifications officer for New Mexico
Corrections Department, and
JOHN DOE, classifications officer for the Lea County
Correctional Facility in their individual and official capacities,
                        Defendants.

              ORDER DISMISSING DEFENDANTS WITHOUT PREJUDICE
       THIS MATTER comes before the Court upon its Order to Show Cause, issued by

Magistrate Judge Laura Fashing on June 18, 2019. Doc. 24.

       The magistrate judge ordered that “to avoid dismissal of this action against defendants

Correctional Properties Trust, Raymond Smith, and Rose Bobchack, plaintiff must either effect

service or provide the Court with a written explanation showing good cause why service has not

been made, on or before Tuesday, July 09, 2019.” Doc. 24 at 2–3. Plaintiff has failed to

respond to the Order to Show Cause within the allotted time. The docket sheet also does not
indicate that plaintiff served defendants Correctional Properties Trust, Raymond Smith, and Rose

Bobchack as required by the Order to Show Cause. Dismissal of Plaintiff’s claims against

defendants Correctional Properties Trust, Raymond Smith, and Rose Bobchack for failure to

comply with the Order to Show Cause and for failure to serve these defendants pursuant to FED.

R. CIV. P. 4 is warranted.

       IT IS THEREFORE ORDERED that Plaintiff’s claims against defendants Correctional

Properties Trust, Raymond Smith, and Rose Bobchack are dismissed without prejudice.




                                            ______________________________________
                                            UNITED STATES DISTRICT JUDGE




                                               2
